 

Exhibit 10.22(k)

THIS DOCUMENT WAS

PREPARED BY, AND AFTER RECORDING,

RETURN TO:

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, Illinois 60661

Attention: Claudia Duncan, Esq.

﻿

SPACE ABOVE THIS LINE FOR RECORDER’S USE

﻿

THE OBLIGATIONS SECURED BY THIS DEED OF TRUST INCLUDE REVOLVING CREDIT
OBLIGATIONS THAT PERMIT BORROWING, REPAYMENT AND REBORROWING.  THIS DEED OF
TRUST SECURES ONE OR MORE VARIABLE RATE PROMISSORY NOTES WHICH VARY IN
ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT.

﻿

This document is intended to be recorded in the

Official Records of Los Angeles County, California.

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FILING

made by

FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation,
as Grantor,

to

MARANON CAPITAL, L.P., a Delaware limited partnership,

as Agent for the Lenders described herein,

as the Beneficiary

ATTENTION COUNTY RECORDER:  THIS DEED OF TRUST IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9502 OF THE
CALIFORNIA UNIFORM COMMERCIAL CODE.  PORTIONS OF THE GOODS COMPRISING A PART OF
THE PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED IN
EXHIBIT A HERETO.  THIS DEED OF TRUST IS TO BE FILED FOR RECORD IN THE OFFICIAL
RECORDS OF THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND
SHOULD BE INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING
FIXTURES.  THE ADDRESSES OF GRANTOR (DEBTOR) AND AGENT (SECURED PARTY) ARE
SPECIFIED IN THE FIRST PARAGRAPH ON PAGE 1 OF THIS DEED OF TRUST.

 

122925319

--------------------------------------------------------------------------------

 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (this “Deed of Trust”), is dated as of December 19, 2016, by
FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation (“Grantor”), whose
address for notice hereunder is 12604 Hiddencreek Way, Suite A, Cerritos,
California 90703, Attention: Chief Financial Officer,  to FIDELITY NATIONAL
TITLE INSURANCE COMPANY (the “Trustee”), whose address is 601 Riverside Avenue,
Jacksonville, FL 32204, for the benefit of MARANON CAPITAL, L.P., a Delaware
limited partnership (“Maranon”), in its capacity as agent on behalf of the
Lenders (as defined below; Maranon acting in such capacity, together with any
successors or assigns in such capacity, is referred to herein as “Beneficiary”
or “Agent”), whose address for notices is 303 West Madison Street, Suite 2500,
Chicago, Illinois 60606, Attention: Chief Financial Officer.

﻿

RECITALS:

﻿

A.       Subject to the terms and conditions of that certain Credit Agreement
dated as of October 3, 2016 (as  amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Grantor and certain affiliates of Grantor,  as borrowers
(collectively, “Borrowers”), and Maranon,  as agent for certain financial
institutions, funds and other investors who are or hereafter become parties to
such Credit Agreement from time to time as lenders (such lender parties are,
collectively, the “Lenders”), Lenders have agreed to make available to Borrowers
certain loans, including a revolving credit facility (including a letter of
credit sub facility) in a principal amount not to exceed $15,000,000.00 at any
time outstanding (as such amount may be adjusted, if at all, from time to time
in accordance with the Credit Agreement) (collectively, the “Revolving Loans”)
and a term loan facility in the original principal amount of $130,000,000.00
(the “Term Loans”; the Term Loans and the Revolving Loans are, together, the
“Loans”).  All capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Credit Agreement.   The Revolving Loans are
evidenced by the Credit Agreement and may be further evidenced by certain
Revolving Notes made by Borrowers (which notes, together with all notes issued
in substitution or exchange therefor and all amendments thereto, are hereinafter
referred to as the “Revolving Notes”), and the Term Loans are evidenced by the
Credit Agreement and may be evidenced by certain Term Notes made by Borrowers
(which notes, together with all notes issued in substitution or exchange
therefor and all amendments thereto, are hereinafter referred to as the “Term
Notes”; the Revolving Notes and the Term Notes, collectively with all notes
issued in substitution or exchange therefor and all amendments thereto, are
referred to as the “Notes”).  The Credit Agreement and Notes provide for certain
payments as set forth therein and in the Credit Agreement with the balances
thereof due and payable at such times and in such amounts specified in the
Credit Agreement and in no event later than October 3, 2022 (such final outside
maturity date of all Loans pursuant to the Credit Agreement is referred to
herein as the “Maturity Date”).  EACH NOTE PROVIDES FOR A VARIABLE RATE OF
INTEREST WHICH VARIES WITH CHANGES IN THE BASE RATE OR THE LIBOR RATE IN
ACCORDANCE WITH THE PROVISIONS OF SUCH NOTE AND THE CREDIT AGREEMENT.  Grantor
hereby



1

--------------------------------------------------------------------------------

 



acknowledges receipt of a copy of this Deed of Trust, together with a copy of
each promissory note secured hereby. 

﻿

B.       As a Borrower, Grantor will directly benefit from Lenders making the
Loans to Borrowers and the provision of extensions of credit and other
accommodations provided for in the Credit Agreement, and has therefore agreed to
execute and deliver this Deed of Trust to Agent upon the terms and conditions
set forth herein to secure the prompt payment and performance of all Obligations
of Borrowers, subject to the terms and conditions set forth in the Credit
Agreement.

﻿

AGREEMENT

NOW, THEREFORE, for the premises considered, Grantor covenants and agrees with
Beneficiary and Trustee as follows:

﻿

﻿

ARTICLE 1

DEFINITIONS

﻿

Section 1.1   Definitions.  As used herein, the following terms shall have the
following meanings:

﻿

“Default Rate” means the rate of interest set forth in Section 1.2(d) of the
Credit Agreement.

﻿

“Secured Obligations” means

﻿

(i)        the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all the Obligations, including without limitation,
all obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of Grantor
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding, and including
interest rate increases or decreases, maturity date extensions, and payment
modifications (including deferrals or accelerations of principal or
interest)),  fees, costs and indemnities) of Grantor to the Lenders, whether now
existing or hereafter incurred under, arising out of, or in connection with,
each Loan Document, if any, to which Grantor is a party (regardless of whether
each such Loan Document is now in existence or hereafter arising) and the due
performance and compliance by Grantor with all of the terms, conditions and
agreements contained in each such Loan Document;

﻿

(ii)       any and all sums advanced by the Agent in order to preserve the Trust
Estate or preserve its lien and security interest in the Trust Estate;

﻿

(iii)      in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing



2

--------------------------------------------------------------------------------

 



on the Trust Estate, or of any exercise by the Agent of its rights hereunder,
together with reasonable attorneys’ fees and court costs;

﻿

(iv)       all amounts paid by any Indemnitee (as hereinafter defined) as to
which such Indemnitee has the right to reimbursement under Section 8.16 of this
Deed of Trust; and

﻿

(v)       all amounts owing to the Agent pursuant to any of the Loan Documents
in its capacity as such;

﻿

it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Deed of Trust or extended from time to time after the date of this
Deed of Trust.

﻿

Notwithstanding the above or anything in this Deed of Trust to the contrary,
however, this Deed of Trust shall not secure (i) any separate environmental
indemnity agreement given or executed in connection with the Loans, and (ii) any
separate guaranty agreement given or executed in connection with the Loans, or
(iii) any other Loan Document that specifically states that it is not secured by
this Deed of Trust.

﻿

“Trust Estate” means (1) the real property described in Exhibit A attached
hereto and made a part hereof (the “Land”), (2) all buildings, structures and
other improvements, now or at any time situated, placed or constructed upon the
Land (the “Improvements”), (3) all materials, supplies, appliances, equipment
(as such term is defined in the UCC), fixtures, apparatus and other items of
personal property now owned or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all goods, inventory, accounts,
general intangibles, software, investment property, instruments, letters of
credit, letter-of-credit rights, deposit accounts, documents, chattel paper and
supporting obligations, as each such term is presently or hereafter defined in
the UCC, and all other personal property of any kind or character, now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements or which may be used in or
relating to the planning, development, financing or operation of the Trust
Estate, including, without limitation, furniture, furnishings, equipment,
machinery, money, insurance proceeds, accounts, contract rights, software,
trademarks, goodwill, promissory notes, electronic and tangible chattel paper,
payment intangibles, documents, trade names, licenses and/or franchise
agreements, rights of Grantor under leases of Fixtures or other personal
property or equipment, inventory, all refundable, returnable or reimbursable
fees, deposits or other funds or evidences of credit or indebtedness deposited
by or on behalf of Grantor with any governmental authorities, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees and development costs, and
commercial tort claims arising from the development, construction, use,
occupancy, operation, maintenance, enjoyment, acquisition or ownership of the
Trust Estate (the “Personalty”), (5) all reserves, escrows or impounds required
under the Credit Agreement and all deposit accounts (including accounts holding
security deposits) maintained by Grantor with respect to the Trust Estate,
(6) all plans, specifications, shop drawings and other technical descriptions
prepared for construction, repair or alteration of the Improvements, and all



3

--------------------------------------------------------------------------------

 



amendments and modifications thereof (the “Plans”), (7) all leases, subleases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant a possessory interest in, or the
right to use, all or any part of the Trust Estate, together with all related
security and other deposits (the “Leases”), (8) all of the rents, revenues,
income, proceeds, profits, security and other types of deposits, lease
cancellation payments and other benefits paid or payable by parties to the
Leases other than Grantor for using, leasing, licensing, possessing, operating
from, residing in, selling, terminating the occupancy of or otherwise enjoying
the Trust Estate (the “Rents”), (9) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, permits,
licenses, certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Trust Estate (the “Property Agreements”), (10) all rights,
privileges, tenements, hereditaments, rights‑of‑way, easements, appendages and
appurtenances appertaining to the foregoing, and all right, title and interest,
if any, of Grantor in and to any streets, ways, alleys, strips or gores of land
adjoining the Land or any part thereof, (11) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (12) all
insurance policies (regardless of whether required by Beneficiary), unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Grantor, (13) all mineral, water, oil and
gas rights relating to all or any part of the Trust Estate, (14) any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty and (15) all improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Trust Estate, hereafter acquired by, or released to, Grantor or
constructed, assembled or placed by Grantor on the Land, and all conversions of
the security constituted thereby (the “After Acquired Property Interests”).  As
used in this Deed of Trust, the term “Trust Estate” shall mean all or, where the
context permits or requires, any portion of the above or any interest therein,
wherever located.

﻿

“UCC”  means the Uniform Commercial Code as enacted and in effect in the state
where the Land is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term herein or
in any other Loan Document and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern; provided further,  however, that if, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, any security interest herein
granted is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

﻿

﻿

ARTICLE 2

GRANT

﻿

Section 2.1   Grant.  To secure the full and timely payment and performance of
the Secured Obligations, Grantor hereby irrevocably GIVES, GRANTS,



4

--------------------------------------------------------------------------------

 



WARRANTS, BARGAINS, SELLS, ASSIGNS and CONVEYS to Trustee for the benefit of
Beneficiary the Trust Estate, subject, however, to the Permitted Encumbrances,
TO HAVE AND TO HOLD, IN TRUST, WITH POWER OF SALE and right of entry and
possession,  and Grantor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Trust Estate unto Trustee for and on
behalf of Beneficiary.

﻿

﻿

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

﻿

Grantor warrants, represents and covenants to Beneficiary as follows:

﻿

Section 3.1   Title to Trust Estate and Lien of This Instrument.  Grantor has
good and marketable title to the Trust Estate free and clear of any liens,
claims or interests, except the Permitted Encumbrances, and has rights and the
power to transfer each item of the Trust Estate.  This Deed of Trust creates
valid, enforceable first priority liens and security interests against the Trust
Estate. 

﻿

Section 3.2   First Lien Status.  Grantor shall preserve and protect the first
lien and security interest status of this Deed of Trust and the other Loan
Documents.  If any lien or security interest other than the Permitted
Encumbrances is asserted against the Trust Estate,  Grantor shall promptly, and
at its expense, (a) give Beneficiary a detailed written notice of such lien or
security interest (including origin, amount and other terms), and (b) pay the
underlying claim in full or take such other action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement.

﻿

Section 3.3   Payment and Performance.  Grantor shall pay the Secured
Obligations when due under the Loan Documents and shall perform the Secured
Obligations in full when they are required to be performed.

﻿

Section 3.4   Replacement of Fixtures and Personalty.   Except as permitted by
the Credit Agreement, Grantor shall not, without the prior written consent of
Beneficiary, permit any of the Fixtures, Personalty or any equipment necessary
for Grantor’s operations to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is obsolete and is replaced by an article of
equal or better suitability and value, owned by Grantor subject to the liens and
security interests of this Deed of Trust and the other Loan Documents, and free
and clear of any other lien or security interest except such as may be first
approved in writing by Beneficiary.  Grantor shall not incorporate into the
Trust Estate any item of personalty, fixtures or other property that is not
owned by Grantor free and clear of all liens or security interests except the
liens and security interests in favor of Beneficiary created by the Loan
Documents.

﻿

Section 3.5   Maintenance of Rights of Way, Easements and Licenses.  Grantor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements, and franchises necessary for the use of the
Trust Estate and will not, without the prior consent of Beneficiary, consent to
any public restriction (including any zoning ordinance) or private restriction
as to the use of the Trust Estate.  Grantor shall comply with all restrictive



5

--------------------------------------------------------------------------------

 



covenants affecting the Trust Estate, and all zoning ordinances and other public
or private restrictions as to the use of the Trust Estate.  Grantor shall not
demolish any Improvements or alter them in any manner that substantially
decreases the value thereof.

﻿

Section 3.6   Inspection.  Grantor shall permit Trustee, Beneficiary, and their
agents, representatives and employees, upon reasonable prior notice to Grantor,
to inspect the Trust Estate and conduct such environmental and engineering
studies as Beneficiary may require, provided that such inspections and studies
will be conducted during normal business hours and shall not materially
interfere with the use and operation of the Trust Estate.

﻿

Section 3.7   Reserved. 

﻿

Section 3.8   Condemnation Awards and Insurance Proceeds.

﻿

(a)       Condemnation Awards.  All awards and compensation for any condemnation
or other taking, or any purchase in lieu thereof shall be subject to the terms
and conditions set forth in the Credit Agreement.  Notwithstanding anything
contained herein to the contrary, Beneficiary may, in its sole discretion, elect
to (i) apply the net proceeds of any condemnation award (after deduction of
Beneficiary's reasonable costs and expenses, if any, in collecting the same) in
reduction of the Secured Obligations in such order and manner as Beneficiary may
elect, whether due or not, or (ii) make the proceeds available to Grantor for
the restoration or repair of the Trust Estate.  Any implied covenant in this
Deed of Trust restricting the right of Beneficiary to make such an election is
waived by Grantor.  In addition, Grantor hereby waives the provisions of any law
prohibiting Beneficiary from making such an election, including, without
limitation, the provisions of California Code of Civil Procedure (“CCCP”)
commencing with Section 1265.210. 

﻿

(b)       Insurance Proceeds.  All proceeds of any insurance policies insuring
against loss or damage to the Trust Estate shall be payable to such parties and
in such manner as set forth in the Credit Agreement.

﻿

Section 3.9   Insurance.  Grantor shall maintain or cause to be maintained,
insurance with respect to the Trust Estate in accordance the Credit Agreement,
provided, however, that Grantor shall not be required to obtain hazard insurance
coverage against risks to improvements in an amount exceeding the replacement
value of the improvements.   Grantor shall purchase a Federal Emergency
Management Agency Standard Flood Hazard Determination Form for the Trust Estate,
and if any portion of the Improvements is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, then Grantor shall maintain, or cause to be maintained, flood
insurance in an amount as required by law and reasonably satisfactory to
Beneficiary and in no event less than the maximum limit of coverage available
under the National Flood Insurance Act of 1968 and the Flood Disaster Protection
Act of 1973, each as amended from time to time.    

﻿

Unless Grantor provides Beneficiary with evidence of the insurance coverage
required hereunder and under the Credit Agreement, Beneficiary may purchase
insurance at Grantor’s expense to protect Beneficiary’s interests in the
collateral. This insurance may, but need not, protect Grantor’s interests. The
coverage that Beneficiary purchases may not



6

--------------------------------------------------------------------------------

 



pay any claim that Grantor makes or any claim that is made against Grantor in
connection with the collateral. Grantor may later cancel any insurance purchased
by Beneficiary, but only after providing Beneficiary with evidence that Grantor
has obtained insurance as required hereunder and under the Credit Agreement. If
Beneficiary purchases insurance for the collateral, Grantor will be responsible
for the costs of that insurance, including interest and any other charges
Beneficiary may impose in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the total outstanding balance, obligation or
indebtedness secured by this Deed of Trust. The costs of the insurance may be
more than the cost of insurance Grantor may be able to obtain on Grantor’s own
and may not satisfy any need for property damage coverage or any mandatory
liability insurance requirements imposed by applicable law.

﻿

Section 3.10   Transfer or Encumbrance of the Trust Estate.  Grantor shall not,
except as and to the extent permitted in the Credit Agreement, sell, convey,
alienate, mortgage, encumber, pledge, lease or otherwise transfer the Trust
Estate or any part thereof, or permit the Trust Estate or any part thereof to be
sold, conveyed, alienated, mortgaged, encumbered, pledged, leased or otherwise
transferred.

﻿

Section 3.11   After Acquired Property Interests.  All After Acquired Property
Interests, immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, without any
further deed of trust, conveyance, assignment or other act by Grantor, shall
become subject to the Lien of this Deed of Trust (as provided in the granting
clauses hereof) as fully and completely, and with the same effect, as though
owned by Grantor on the date hereof and specifically described in the granting
clauses hereof.  Grantor shall execute and deliver to Beneficiary all such other
assurances, deeds of trust, conveyances or assignments thereof as Beneficiary
may reasonably require for the purpose of expressly and specifically subjecting
such After Acquired Property Interests to the Lien of this Deed of Trust. 
Grantor hereby irrevocably authorizes and appoints Beneficiary as the agent and
attorney-in-fact of Grantor to, following the occurrence and during the
continuance of an Event of Default, execute all such documents and instruments
on behalf of Grantor, which appointment shall be irrevocable and coupled with an
interest.

﻿

﻿

ARTICLE 4

DEFAULT AND FORECLOSURE

﻿

Section 4.1   Remedies.  Upon the occurrence and during the continuance of an
Event of Default (as defined in the Credit Agreement), Beneficiary, as Agent for
the benefit of the Lenders, may, at Beneficiary’s election and by or through
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

﻿

(a)       Acceleration.  Declare the Secured Obligations to be immediately due
and payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.



7

--------------------------------------------------------------------------------

 



(b)       Entry on Trust Estate.  Enter the Trust Estate and take exclusive
possession thereof and of all books, records and accounts relating thereto.  If
Grantor remains in possession of the Trust Estate after an Event of Default and
without Beneficiary’s prior written consent, Beneficiary may invoke any legal
remedies to dispossess Grantor.

﻿

(c)       Operation of Trust Estate.  Hold, lease, develop, manage, operate or
otherwise use the Trust Estate upon such terms and conditions as Beneficiary may
deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Beneficiary deems necessary or desirable), and apply all Rents and other amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 4.7.

﻿

(d)       Foreclosure and Sale.  Foreclose upon the Land, Improvements and
Fixtures judicially or non-judicially, and sell or offer for sale the Trust
Estate, in such portions, order and parcels as Beneficiary may determine, with
or without having first taken possession of same, to the highest bidder, for
cash, at public auction.  Such foreclosure, sale and notice thereof shall be
made by accomplishing all or any of the aforesaid in such manner as permitted or
required by the laws of the state in which the Land is located or by Article 9
of the UCC relating to the sale of collateral after default by a debtor (as such
laws now exist or may be hereafter amended or succeeded), or by any other
present or subsequent amendments or enactments relating to same.  If the Land is
situated in more than one county, all required notices shall be given in each
such county, and such notices shall designate the county in which the Trust
Estate will be sold.  The affidavit of any person having knowledge of the facts
to the effect that notice was properly given shall be prima facie evidence of
such fact.  At any such sale (a) whether made under the power herein contained,
the aforesaid laws of the state in which the Land is located, the UCC, any other
requirement of applicable law or governmental regulation or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Trustee to have been physically present on, or to have
constructive possession of, the Trust Estate (Grantor hereby covenanting and
agreeing to deliver to Trustee any portion of the Trust Estate not actually or
constructively possessed by Trustee immediately upon demand by Trustee), and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to the purchaser at such sale, (b) each instrument of conveyance
executed by Trustee shall contain a warranty of title as allowed by the laws of
the state in which the Land is located, binding upon Grantor, (c) each and every
recital contained in any instrument of conveyance made by Trustee shall be prima
facie evidence of the truth and accuracy of the matters recited therein,
including, without limitation, non-payment of the Secured Obligations,
advertisement and conduct of such sale in the manner provided therein and
otherwise by law, and appointment of any successor Trustee hereunder, (d) any
and all prerequisites to the validity thereof shall be conclusively presumed to
have been performed, (e) the receipt of Trustee or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for his or their purchase money, and no such purchaser or purchasers,
or his or their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof, (f) to the
fullest extent permitted by law, Grantor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the Trust Estate sold, and such sale shall
be a perpetual bar, both at law and in equity, against Grantor and against any
and all other persons claiming or to claim the Trust Estate sold or



8

--------------------------------------------------------------------------------

 



any part thereof, by, through or under Grantor, and (g) to the extent and under
such circumstances as are permitted by law, Beneficiary and any entity related
by ownership or control to Beneficiary may be a purchaser at any such sale.

﻿

(e)       Receiver.  Make application to a court of competent jurisdiction for,
and obtain from such court as a matter of strict right and without notice to
Grantor or regard to the adequacy of the Trust Estate for the repayment of the
Secured Obligations, the appointment of a receiver of the Trust Estate, and
Grantor irrevocably consents to such appointment.  Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Trust Estate upon such
terms as may be approved by the court, and shall apply such Rents in accordance
with the provisions of Section 4.7.

﻿

(f)       Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, or a judgment on the Loans either before, during or after any
proceeding to enforce this Deed of Trust).

﻿

Section 4.2   Separate Sales.  Subject to the provisions of Section 4.1(d), the
Trust Estate may be sold in one or more parcels and in such manner and order as
Trustee, in its sole discretion, may elect; the right of sale arising out of any
Event of Default shall not be exhausted by any one or more sales.

﻿

Section 4.3   Remedies Cumulative, Concurrent and Nonexclusive.  Beneficiary
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Grantor or others obligated under the Credit Agreement and
the other Loan Documents, or against the Trust Estate, or against any one or
more of them, at the sole discretion of Beneficiary, (c) may be exercised as
often as occasion therefor shall arise, and the exercise or failure to exercise
any of them shall not be construed as a waiver or release thereof or of any
other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Trustee or Beneficiary in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

﻿

Section 4.4   Release of and Resort to Collateral.  Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Trust Estate, any part of
the Trust Estate without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests created in or
evidenced by the Loan Documents or their stature as a first priority lien and
security interest in and to the Trust Estate.  For payment of the Secured
Obligations, Beneficiary may resort to any other security in such order and
manner as Beneficiary may elect.

﻿

Section 4.5   Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Trust Estate from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil



9

--------------------------------------------------------------------------------

 



process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of Beneficiary’s or Trustee’s election to exercise or the
actual exercise of any right, remedy or recourse provided for under the Loan
Documents, and (c) any right to a marshalling of assets or a sale in inverse
order of alienation, including, without limitation, as provided by California
Civil Code Sections 2899 and 3433.

﻿

Section 4.6   Discontinuance of Proceedings.  If Beneficiary shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary shall have the unqualified right to do so and, in such an
event, Grantor and Beneficiary shall be restored to their former positions with
respect to the Secured Obligations, the Loan Documents, the Trust Estate and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Beneficiary thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

﻿

Section 4.7   Application of Proceeds.  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Trust Estate, shall be applied by Beneficiary (or the
receiver, if one is appointed) in accordance with, an in any order of priority
set forth in, the Credit Agreement, or as otherwise permitted under the other
Loan Documents or applicable law.

﻿

Section 4.8   Occupancy After Foreclosure.  The purchaser at any foreclosure
sale pursuant to Section 4.1(d) shall become the legal owner of the Trust
Estate.  All occupants of the Trust Estate shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand.  It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Trust Estate other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Trust Estate.

﻿

Section 4.9   Additional Advances and Disbursements; Costs of Enforcement.

﻿

(a)       Upon the occurrence and during the continuance of an Event of Default,
Beneficiary shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Grantor.  All sums advanced and expenses
incurred at any time by Beneficiary under this Section 4.9, or otherwise under
this Deed of Trust or any of the other Loan Documents or applicable law, shall
bear interest from the date that such sum is advanced or expense incurred, to
and including the date of reimbursement, computed at the Default Rate or other
applicable rate of interest pursuant to the Credit Agreement,  and shall be
secured by this Deed of Trust.

﻿

(b)       Grantor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Secured Obligations or any claim under this Deed of Trust and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Beneficiary in respect thereof, by litigation or otherwise.
 In addition to the foregoing award of attorneys’ fees and costs, Beneficiary
shall be





10

--------------------------------------------------------------------------------

 



entitled to its reasonable attorneys’ fees, expenses and costs incurred in any
post-judgment proceedings to collect or enforce any judgment or order relating
to this Deed of Trust and shall survive the merger of this provision into any
judgment.

﻿

Section 4.10   No Mortgagee in Possession.  Neither the enforcement of any of
the remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Beneficiary or Trustee to be deemed or construed to be a mortgagee in
possession of the Trust Estate, to obligate Beneficiary or Trustee to lease the
Trust Estate or attempt to do so, or to take any action, incur any expense, or
perform or discharge any obligation, duty or liability whatsoever under any of
the Leases or otherwise.

﻿

﻿

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

﻿

Section 5.1   Assignment.  Grantor hereby absolutely grants and assigns to
Beneficiary the Leases and Rents.  Nevertheless, subject to the terms of this
Section 5.1,  Beneficiary grants to Grantor a revocable license to operate and
manage the Leases and Rents and to collect the Rents.  Upon the occurrence and
during the continuance of an Event of Default, without need for notice or demand
to Grantor, the license granted to Grantor herein shall automatically be
revoked, and Beneficiary shall immediately be entitled to possession of all
Leases and Rents, whether or not Beneficiary enters upon or takes control of the
Leases and Rents.  Additionally, upon the occurrence and during the continuance
of an Event of Default, Beneficiary shall be entitled to: (a) notify any person
that the Leases have been assigned to Beneficiary and that all Rents are to be
paid directly to Beneficiary, whether or not Beneficiary has commenced or
completed foreclosure or taken possession of the Trust Estate; (b) settle,
compromise, release, extend the time of payment of, and make allowances,
adjustments and discounts of any Rents or other obligations under the Leases;
(c) enforce payment of Rents and other rights under the Leases, prosecute any
action or proceeding, and defend against any claim with respect to Rents and
Leases; (d) enter upon, take possession of and operate the Trust Estate; (e)
lease all or any part of the Trust Estate; and/or (f) perform any and all
obligations of Grantor under the Leases and exercise any and all rights of
Grantor therein contained to the full extent of Grantor’s rights and obligations
thereunder, with or without the bringing of any action or the appointment of a
receiver.  Grantor hereby irrevocably authorizes and directs each tenant under
any Lease to rely upon any written notice of the existence of an Event of
Default sent by Beneficiary to any such tenant, and thereafter to pay Rents to
Beneficiary, without any obligation or right to inquire as to whether an Event
of Default actually exists and even if some notice to the contrary is received
from Grantor, who shall have no right or claim against any such tenant for any
such Rents so paid to Beneficiary.

﻿

Section 5.2   No Merger of Estates.  So long as any part of the Secured
Obligations remain unpaid and undischarged, the fee and leasehold estates to the
Trust Estate shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Grantor,  Beneficiary, any
lessee or any third party by purchase or otherwise.



11

--------------------------------------------------------------------------------

 



ARTICLE 6

SECURITY AGREEMENT

﻿

Section 6.1   Security Interest.  This Deed of Trust constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law with respect to the Personalty, Fixtures, Plans, Leases, Rents,
Property Agreements and all other Trust Estate which is personal property under
the UCC.  To this end, Grantor grants to  Trustee and Beneficiary, for the
benefit of the Agent and the Lenders, a security interest in the Personalty,
Fixtures, Plans, Leases, Rents, Property Agreements and all other Trust Estate
which is personal property to secure the payment and performance of the Secured
Obligations and agrees that Beneficiary shall have all the rights and remedies
of a secured party under the UCC with respect to such property.  Any notice of
sale, disposition or other intended action by Beneficiary with respect to the
Personalty, Fixtures, Plans, Leases, Rents, Property Agreements and other Trust
Estate which is personal property sent to Grantor at least five (5) days prior
to any action under the UCC shall constitute reasonable notice to Grantor.

﻿

Section 6.2   Financing Statements.  Grantor hereby irrevocably authorizes
Beneficiary at any time and from time to file in any filing office in any UCC
jurisdiction one or more financing or continuation statements and amendments
thereto, relative to all or any part of the Trust Estate, without the signature
of Grantor where permitted by law.  Grantor agrees to furnish Beneficiary,
promptly upon request, with any information required by Beneficiary to complete
such financing or continuation statements.  If Beneficiary has filed any initial
financing statements or amendments in any UCC jurisdiction prior to the date
hereof, Grantor ratifies and confirms its authorization of all such filings. 
Grantor acknowledges that it is not authorized to file any financing statement
or amendment or termination statement with respect to any financing statement
without the prior written consent of Beneficiary, and agrees that it will not do
so without Beneficiary’s prior written consent, subject to Grantor’s rights
under Section 9-509(d)(2) of the UCC.  Grantor shall execute and deliver to
Beneficiary, in form and substance satisfactory to Beneficiary, such additional
financing statements and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder and Beneficiary may cause such
statements and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.

﻿

Section 6.3   Fixture Filing.  This Deed of Trust shall also constitute a
“fixture filing” within the meaning of the UCC and all other applicable
provisions of the UCC against all of the Trust Estate which is or is to become
fixtures.  Information concerning the security interest herein granted may be
obtained at the addresses of Debtor (Grantor) and Secured Party (Beneficiary) as
set forth in the first paragraph of this Deed of Trust. The name of the record
owner of the real property on which goods are or are to become fixtures
FLEISCHMANN’S VINEGAR COMPANY, INC..  Grantor’s Delaware organizational
identification number is on file with Beneficiary.  A carbon, photographic or
other reproduction of this Deed of Trust or of any financing statement relating
to this Deed of Trust shall be sufficient as a financing statement for any of
the purposes referred to in this Section 6.3.



12

--------------------------------------------------------------------------------

 



ARTICLE 7

CONCERNING THE TRUSTEE

﻿

Section 7.1   Trustee Liability.  In no event or circumstance shall Trustee or
any substitute Trustee hereunder be personally liable under or as a result of
this Deed of Trust, either as a result of any action by Trustee (or any
substitute Trustee) in the exercise of the powers hereby granted or otherwise.
From time to time upon written request of Beneficiary and presentation of this
Deed of Trust for endorsement and without affecting the personal liability of
any person for payment of the indebtedness secured hereby or performance of the
Secured Obligations, Trustee may, without liability therefor and without notice,
(i) reconvey all or any part of the Trust Estate; (ii) consent to the making of
any map or plat thereof; (iii) join in granting any easement thereon; (iv) join
in any declaration of covenants and restrictions; or (v) join in any extension
agreement or any agreement subordinating the lien or charge hereof.  Trustee or
Beneficiary may from time to time apply in any court of competent jurisdiction
for aid and direction in the execution of the trusts hereunder and, following an
Event of Default, the enforcement of the rights and remedies available
hereunder, and Trustee or Beneficiary may obtain orders or decrees directing or
confirming or approving acts in the execution of such trusts and the enforcement
of such remedies.  Trustee has no obligation to notify any party of any pending
sale or any action or proceeding unless held or commenced and maintained by
Trustee under this Deed of Trust.  Grantor shall pay to Trustee reasonable
compensation and reimbursement for services and expenses in the enforcement of
the trusts created hereunder, including reasonable attorneys’ fees.  Grantor
shall indemnify Trustee and Beneficiary against all losses, claims, demands and
liabilities which either may incur, suffer or sustain in the execution of the
trusts created hereunder or in the performance of any act required or permitted
hereunder or by law, except to the extent arising out of Trustee’s and
Beneficiary’s gross negligence or willful misconduct. From time to time, by a
writing signed by Beneficiary,  Beneficiary may appoint another trustee to act
in the place and stead of Trustee or any successor, with the same effect as if
originally named Trustee herein.

﻿

﻿

ARTICLE 8

MISCELLANEOUS

﻿

Section 8.1   Notices.  Any notice required or permitted to be given under this
Deed of Trust shall be in writing and given in the manner set forth in the
Credit Agreement.

﻿

Section 8.2   Covenants Running with the Land.  All Secured Obligations
contained in this Deed of Trust are intended by Grantor, Beneficiary and Trustee
to be, and shall be construed as, covenants running with the Trust Estate.  As
used herein, “Grantor” shall refer to the party named in the first paragraph of
this Deed of Trust and to any subsequent owner of all or any portion of the
Trust Estate (without in any way implying that Beneficiary has or will consent
to any such conveyance or transfer of the Trust Estate).  All persons or
entities who may have or acquire an interest in the Trust Estate shall be deemed
to have notice of, and be bound by, the terms of the Credit Agreement and the
other Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Beneficiary.



13

--------------------------------------------------------------------------------

 



Section 8.3   Attorney-in-Fact.  Grantor hereby irrevocably appoints Beneficiary
and its successors and assigns, as its attorney‑in‑fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Beneficiary deems appropriate to
protect Beneficiary’s interest, if Grantor shall fail to do so within ten (10)
days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans
and Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the collateral, and
(d) while any Event of Default exists, to perform any obligation of Grantor
hereunder; however:  (1) Beneficiary shall not under any circumstances be
obligated to perform any obligation of Grantor; (2)  any sums advanced by
Beneficiary in such performance shall be added to and included in the Secured
Obligations and shall bear interest at the Default Rate or other applicable rate
of interest pursuant to the Credit Agreement; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

﻿

Section 8.4   Successors and Assigns.  This Deed of Trust shall be binding upon
and inure to the benefit of Beneficiary and Grantor and their respective
successors and assigns.  Grantor shall not, without the prior written consent of
Beneficiary, assign any rights, duties or obligations hereunder.

﻿

Section 8.5   No Waiver.  Any failure by Trustee or Beneficiary to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be deemed to be a waiver of same, and Trustee or Beneficiary
shall have the right at any time to insist upon strict performance of all of
such terms, provisions and conditions.

﻿

Section 8.6   Subrogation.  To the extent proceeds of the Loans have been used
to extinguish, extend or renew any indebtedness against the Trust Estate, then
Beneficiary shall be subrogated to all of the rights, liens and interests
existing against the Trust Estate and held by the holder of such indebtedness
and such former rights, liens and interests, if any, are not waived, but are
continued in full force and effect in favor of Beneficiary.

﻿

Section 8.7   Conflicts.  If any conflict or inconsistency exists between this
Deed of Trust and the Credit Agreement, the Credit Agreement shall govern.  If
any conflict or inconsistency exists between this Deed of Trust and any of the
Notes, the Notes shall govern.

﻿

Section 8.8   Release.   Upon payment in full and performance of all of the
Secured Obligations, and otherwise in accordance with the terms, conditions and
provisions set forth in Section 9.20 of the Credit Agreement, Beneficiary shall
deliver to Grantor a written release or satisfaction of this Deed of
Trust (without recourse and without representation and warranty).  Grantor shall
pay Beneficiary’s reasonable costs incurred in connection with same. 



14

--------------------------------------------------------------------------------

 



Section 8.9   Waiver of Stay, Moratorium and Similar Rights.  Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the Secured Obligations or any agreement between
Grantor and Beneficiary or any rights or remedies of Beneficiary.

﻿

Section 8.10   Obligations of Grantor, Joint and Several.  If more than one
person or entity has executed this Deed of Trust as “Grantor,” the obligations
of all such persons or entities hereunder shall be joint and several.

﻿

Section 8.11   Governing Law.  THE PROVISIONS OF THIS DEED OF TRUST REGARDING
THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE LAND IS LOCATED.  ALL OTHER PROVISIONS
OF THIS DEED OF TRUST SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

﻿

Section 8.12   Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

﻿

Section 8.13   Severability.  If any provision of this Deed of Trust shall be
held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Deed of Trust.

﻿

Section 8.14   Counterparts.  This Deed of Trust may be executed in
counterparts, all of which counterparts together shall constitute one and the
same instrument (and original signature pages and notary pages from each
counterpart may be assembled into one original document to be recorded).

﻿

Section 8.15   Entire Agreement.  This Deed of Trust and the other Loan
Documents embody the entire agreement and understanding between Beneficiary and
Grantor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

﻿

Section 8.16   Indemnity and Expenses

﻿

(a)       Grantor agrees to indemnify, reimburse and hold the Trustee,
Beneficiary, each other Lender and their respective successors, assigns,
employees, affiliates and agents (hereinafter in this Section 8.16 referred to
individually as “Indemnitee,” and collectively as “Indemnitees”) harmless from
any and all liabilities, obligations, damages, injuries, penalties, claims,
demands, actions, suits, judgments and any and all costs, expenses or
disbursements



15

--------------------------------------------------------------------------------

 



(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 8.16 the foregoing are collectively called “expenses”) of whatsoever
kind and nature imposed on, asserted against or incurred by any of the
Indemnitees in any way relating to or arising out of this Deed of Trust or in
any other way connected with the administration of the transactions contemplated
hereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Trust Estate (including, without limitation, latent
or other defects, whether or not discoverable), the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage), or contract claim; provided that no Indemnitee
shall be indemnified pursuant to this Section 8.16 for losses, damages or
liabilities to the extent caused by the gross negligence or willful misconduct
of such Indemnitee (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  Grantor agrees that upon written notice by
any Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, Grantor shall assume full
responsibility for the defense thereof.  Each Indemnitee agrees to use its best
efforts to promptly notify Grantor of any such assertion of which such
Indemnitee has knowledge.

﻿

(b)       Without limiting the application of Section 8.16(a) hereof, Grantor
agrees  to pay or reimburse the Beneficiary and the Trustee for any and all
reasonable fees, costs and expenses of whatever kind or nature incurred in
connection with the creation, preservation or protection of the Beneficiary’s
Liens on, and security interest in, the Trust Estate, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Trust Estate, premiums for insurance with
respect to the Trust Estate and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Trust Estate and the
Beneficiary’s interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Trust Estate.

﻿

(c)       Without limiting the application of Section 8.16(a) or 8.16(b) hereof,
Grantor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Grantor in this Deed of Trust or in any writing contemplated by or made or
delivered pursuant to or in connection with this Deed of Trust.  If and to the
extent that the obligations of Grantor under this Section 8.16 are unenforceable
for any reason, Grantor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

﻿

(d)       Any amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement shall constitute Secured Obligations secured by the Trust
Estate.  The indemnity obligations of Grantor contained in this Section 8.16
shall continue in full force and effect notwithstanding the full payment of all
of the other Secured Obligations.

﻿

Section 8.17   Reduction of Secured Amount.  In the event that the maximum
principal amount secured by this Deed of Trust is less than the aggregate
Secured Obligations then



16

--------------------------------------------------------------------------------

 



the amount secured hereby shall be reduced only by the last and final sums that
Grantor or any other Credit Party repays with respect to the Secured Obligations
and shall not be reduced by any intervening repayments of the Secured
Obligations.  So long as the balance of the Secured Obligations exceeds the
amount secured hereby, any payments of the Secured Obligations shall not be
deemed to be applied against, or to reduce, the portion of the Secured
Obligations secured by this Deed of Trust.

﻿

Section 8.18   Future Advances.  This Deed of Trust is given to secure the
Secured Obligations and shall secure not only presently existing Secured
Obligations under the Loan Documents but also any and all other Secured
Obligations which may hereafter be owing by Grantor to the Lenders under the
Loan Documents, however incurred, whether interest, discount or otherwise, and
whether the same shall be deferred, accrued or capitalized, including future
advances and re-advances, pursuant to the Credit Agreement or the other Loan
Documents, whether such advances are obligatory or to be made at the option of
the Lenders, or otherwise, to the same extent as if such future advances were
made on the date of the execution of this Deed of Trust.  The Lien of this Deed
of Trust shall be valid as to all Secured Obligations secured hereby, including
future advances, from the time of the original recording of the original Deed of
Trust for record in the recorder’s office of the county in which the Trust
Estate is located.  To the maximum extent permitted by law, this Deed of Trust
is intended to and shall be valid and have priority over all subsequent Liens
and encumbrances, including statutory Liens, excepting solely taxes and
assessments levied on the real estate, to the extent of the maximum amount
secured hereby, and Permitted Encumbrances related thereto.  Although this Deed
of Trust is given to secure all future advances made by Beneficiary and the
other Lenders to or for the benefit of Grantor or the Trust Estate, whether
obligatory or optional, Grantor and Beneficiary hereby acknowledge and agree
that Beneficiary and the other Lenders are obligated by the terms of the Loan
Documents to make certain future advances, including advances of a revolving
nature, subject to the fulfillment of the relevant conditions set forth in the
Loan Documents.

﻿

Section 8.19   WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, GRANTOR AND BENEFICIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS.  GRANTOR AND BENEFICIARY ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS DEED OF TRUST AND THE
OTHER LOAN DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR
RELATED FUTURE DEALINGS.  GRANTOR AND BENEFICIARY EACH WARRANT AND REPRESENT
THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

﻿

Section 8.20   Local Law Provisions.  In the event of any conflict between the
terms and provisions of any other sections or this Deed of Trust and this
Section 8.20, the terms and provisions of this Section 8.20 shall govern and
control. 



17

--------------------------------------------------------------------------------

 



(a)       Continuing Lien.  In the event of a sale, by foreclosure, power of
sale or otherwise, of less than all of the Trust Estate, this Deed of Trust
shall continue as a lien and security interest on the remaining portion of the
Trust Estate unimpaired and without loss of priority. 

﻿

(b)       Power of Sale.  Should Beneficiary elect to foreclose by exercise of
the power of sale contained herein, Beneficiary shall notify Trustee and shall,
if required, deposit with Trustee the Note, the original or a certified copy of
this Deed of Trust, and such other documents, receipts and evidences of
expenditures made and secured hereby as Trustee may require.

﻿

(1)       Upon receipt of such notice from Beneficiary, Trustee shall cause to
be recorded and delivered to Grantor such notice of default as may then be
required by law and by this Deed of Trust.  Trustee shall, without demand on
Grantor, after lapse of such time as may then be required by law and after
recordation of such notice of default and after notice of sale has been given as
required by law, sell the Trust Estate at the time and place of sale fixed by it
in said notice of sale, either as whole or in separate lots or parcels or items
as Trustee shall deem expedient, and in such order as it may determine, at
public auction to the highest bidder for cash in lawful money of the United
States payable at the time of sale.  Trustee shall deliver to the purchaser or
purchasers at such sale its good and sufficient deed or deeds conveying the
property so sold, but without any covenant or warranty, express or implied.  The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof.  Any person, including, without limitation, Grantor,
Trustee or Beneficiary, may purchase at such sale.  If Beneficiary purchases the
Trust Estate at the foreclosure sale, Beneficiary shall be entitled to apply all
of any part of the secured indebtedness as a credit towards the purchase price.

﻿

(2)       Subject to applicable law, including, without limitation, California
Civil Code Section 2924g, Trustee may postpone the sale of all or any portion of
the Trust Estate from time to time in accordance with the laws of the State in
which the Land is located.

﻿

(3)       To the fullest extent allowed by law, Grantor hereby expressly waives
any right which it may have to direct the order in which any of the Trust Estate
shall be sold in the event of any sale or sales pursuant to this Deed of Trust.

﻿

(4)       Beneficiary and any Lender shall have the right to become the
purchaser at any sale held by any Trustee or substitute or successor Trustee, or
by any receiver or public officer.  Beneficiary or any Lender purchasing at any
such sale shall have the right to credit the secured indebtedness owing to such
Beneficiary of Lender upon the amount of its bid entered at such sale to the
extent necessary to satisfy such bid.  Said Trustee may appoint an
attorney-in-fact to act in its stead as Trustee to conduct sale as hereinbefore
provided.  Beneficiary authorizes and empowers the Trustee to sell the Trust
Estate, in lots or parcels or as a whole, and to execute and deliver to the
purchaser or purchasers thereof good and sufficient deeds of conveyance thereto
of the estate of title then existing on the Trust Estate and bills of sale with
covenants of general warranty.  Grantor agrees to accept proceeds of said sale,
if any, which are payable to Grantor as provided herein. 



18

--------------------------------------------------------------------------------

 



Upon the occurrence and during the continuance of an Event of Default,
Beneficiary, pursuant to the appropriate provisions of the UCC, shall have an
option to proceed with respect to both the real property portion of the Trust
Estate and the portion of the Trust Estate consisting of personal property in
accordance with its rights, powers and remedies with respect to such real
property, in which event the default provisions of the UCC shall not
apply.  Such option shall be revocable by Beneficiary as to all or any portion
of the Trust Estate consisting of personal property at any time prior to the
sale of the remainder of the Trust Estate.  In such event Beneficiary shall
designate Trustee to conduct the sale of the personal property in combination
with the sale of the remainder of the Trust Estate.  Should Beneficiary elect to
sell any Trust Estate consisting of personal property or any part thereof which
is real property or which Beneficiary has elected to treat as real property or
which may be sold together with the real property as provided above, Beneficiary
or Trustee shall give such notice of default and election to sell as may then be
required by law.  The parties agree that if Beneficiary shall elect to proceed
with respect to any portion of Trust Estate consisting of personal property
separately from such real property, five (5) days’ notice of the sale of such
personal property shall be reasonable notice.  The reasonable expenses of
retaking, holding, preparing for sale, selling and the like incurred by
Beneficiary shall include, but not be limited to, reasonable attorneys’ fees,
costs and expenses, and other expenses incurred by Beneficiary. 

﻿

Beneficiary may from time to time rescind any notice of default or notice of
sale before any Trustee’s sale as provided above in accordance with the laws of
the State in which the Land is located.  The exercise by Beneficiary of such
right of rescission shall not constitute a waiver of any breach or default then
existing or subsequently occurring, or impair the right of Beneficiary to
execute and deliver to Trustee, as above provided, other declarations or notices
of default to satisfy the obligations of this Deed of Trust, or otherwise affect
any provision, covenant or condition of any Loan Document or any of the rights,
obligations or remedies of Trustee or Beneficiary hereunder or thereunder.

﻿

Trustee and Beneficiary shall have all powers, rights and, upon the occurrence
and during the continuance of an Event of Default, remedies under applicable law
whether or not specifically or generally granted or described in this Deed of
Trust.  Nothing contained herein shall be construed to impair or to restrict
such powers, rights and remedies or to preclude any procedures or process
otherwise available to trustees or beneficiaries under deeds of trust in the
State in which the Land is located.  Trustee and Beneficiary, and each of them,
shall be entitled to enforce the payment and performance of the Secured
Obligations and to exercise all rights and powers under this Deed of Trust or
under any other Loan Document or other agreement of any laws now or hereafter in
force, notwithstanding the fact that some or all of the Secured Obligations may
now or hereafter be otherwise secured, whether by deed of trust, mortgage,
pledge, lien, assignment or otherwise.  Neither the acceptance of this Deed of
Trust nor its enforcement, whether by court action or pursuant to the power of
sale or other powers contained herein, shall prejudice or in any manner affect
Trustee’s or Beneficiary’s right to realize upon or enforce any other rights or
security now or hereafter held by Trustee or Beneficiary.  Trustee and
Beneficiary, and each of them, shall be entitled to enforce this Deed of Trust
and any other rights or security now or hereafter held by Beneficiary or Trustee
in such order and manner as they or either of them may in their absolute
discretion determine.  No remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other remedy contained herein or
by law provided or permitted, but each shall to the extent permitted by law be
cumulative and in addition to every other remedy



19

--------------------------------------------------------------------------------

 



given hereunder or now or hereafter existing at law or in equity.  Every power
or remedy given by any of the Loan Documents to Trustee or Beneficiary, or to
which either of them may be otherwise entitled, may be exercised, concurrently
or independently, from time to time and as often as may be deemed expedient by
Trustee or Beneficiary, and either of them may pursue inconsistent remedies.  By
exercising or by failing to exercise any right, option or election hereunder,
Beneficiary shall not be deemed to have waived any provision hereof or to have
released Grantor from any of the obligations secured hereby unless such waiver
or release is in writing and signed by Beneficiary.  The waiver by Beneficiary
of Grantor’s failure to perform or observe any term, covenant or condition
referred to or contained herein to be performed or observed by Grantor shall not
be deemed to be a waiver of such term, covenant or condition or of any
subsequent failure of Grantor to perform or observe the same or any other such
term, covenant or condition referred to or contained herein, and no custom or
practice which may develop between Grantor and Beneficiary during the term
hereof shall be deemed a waiver of or in any way affect the right of Beneficiary
to insist upon the performance by Grantor of the obligations secured hereby in
strict accordance with the terms hereof or of any other Loan Document.

﻿

In addition, upon the occurrence and during the continuation of an Event of
Default, Beneficiary shall have the right to appoint a receiver when permitted
under Section 564 of the CCCP, including, without limitation, in order to
enforce Beneficiary’s rights under Section 2929.5 of the California Civil
Code.  The receiver shall have all of the rights and powers to the fullest
extent permitted by law.  The receiver shall have the right to apply Rents to
cleanup, remediation or other response actions concerning the release or
threatened release of Hazardous Substances, whether or not such actions are
pursuant to an order of any federal, state or local governmental agency.

﻿

(c)       Notice of Default.  In accordance with California Civil Code Section
2924b, Grantor hereby requests that any notice of default and any notice of sale
hereunder be mailed to them at their respective addresses set forth in the
preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed).

﻿

(d)       Delivery of Recorded Deed of Trust.  If California Civil Code Section
8710(b) is applicable to Grantor in connection with the Loan, as soon as
practicable following recordation of this Deed of Trust,  Grantor shall deliver
to any general contractor a copy of the recorded Deed of Trust, certified by the
county recorder and shall otherwise fully comply with said Section 8710(b).

﻿

(e)       California Deed of Trust Provisions.

﻿

(1)       Concerning the Trustee.  Trustee shall be under no duty to take any
action hereunder except as expressly required hereunder or by law, or to perform
any act which would involve Trustee in any expense or liability or to institute
or defend any suit in respect hereof, unless properly indemnified to Trustee’s
reasonable satisfaction.  Trustee, by acceptance of this Deed of Trust,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof.  Trustee
may resign at any time upon giving thirty (30) days’ notice to Grantor and to
Beneficiary.  



20

--------------------------------------------------------------------------------

 



Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee.  In the event of the death, removal, resignation, refusal to
act, or inability to act of Trustee, or in its sole discretion for any reason
whatsoever Beneficiary may, without notice and without specifying any reason
therefor and without applying to any court, select and appoint a successor
trustee, by an instrument recorded wherever this Deed of Trust is recorded and
all powers, rights, duties and authority of Trustee, as aforesaid, shall
thereupon become vested in such successor.  Such substitute trustee shall not be
required to give bond for the faithful performance of the duties of Trustee
hereunder unless required by Beneficiary.  The procedure provided for in this
paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.

﻿

(2)       Trustee’s Fees.  Grantor shall pay all reasonable out-of-pocket costs,
fees and expenses actually incurred by Trustee and Trustee’s agents and counsel
in connection with the performance by Trustee of Trustee’s duties hereunder and
all such costs, fees and expenses shall be secured by this Deed of Trust.

﻿

(3)       Certain Rights.  With the approval of Beneficiary, Trustee shall have
the right to take any and all of the following actions:  (a) to select, employ,
and advise with counsel (who may be, but need not be, counsel for Beneficiary)
upon any matters arising hereunder, including the preparation, execution, and
interpretation of the Notes, this Deed of Trust or the other Loan Documents, and
shall be fully protected in relying as to legal matters on the advice of
counsel, (b) to execute any of the trusts and powers hereof and to perform any
duty hereunder either directly or through his/her agents or attorneys, (c) to
select and employ, in and about the execution of his/her duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith and
(d) any and all other lawful action as Beneficiary may instruct Trustee to take
to protect or enforce Beneficiary’s rights hereunder.  Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Trust Estate for debts contracted
for or liability or damages incurred in the management or operation of the Trust
Estate.  Trustee shall have the right to rely on any instrument, document, or
signature authorizing or supporting an action taken or proposed to be taken by
Trustee hereunder, believed by Trustee in good faith to be genuine.  Trustee
shall be entitled to reimbursement for actual expenses incurred by Trustee in
the performance of Trustee’s duties hereunder and to reasonable compensation for
such of Trustee’s services hereunder as shall be rendered.

﻿

(4)       Retention of Money.  All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by applicable law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.



21

--------------------------------------------------------------------------------

 



(5)       Perfection of Appointment.  Should any deed, conveyance, or instrument
of any nature be required from Grantor by any Trustee or substitute trustee to
more fully and certainly vest in and confirm to the Trustee or substitute
trustee such estates rights, powers, and duties, then, upon request by the
Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Grantor.

﻿

(6)       Succession Instruments.  Any substitute trustee appointed pursuant to
any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his/her predecessor in the rights hereunder with like effect as
if originally named as Trustee herein; but nevertheless, upon the written
request of Beneficiary or of the substitute trustee, the Trustee ceasing to act
shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in the Trustee’s place.

﻿

(f)       Action for Environmental Claims.  In accordance with, and subject to
limitations of, CCCP Section 736, Beneficiary may seek a judgment that Grantor
has breached its covenants, representations and/or warranties with respect to
the environmental matters contained in the Loan Documents (the “Environmental
Provisions”), and may commence and maintain an action or actions in any court of
competent jurisdiction for enforcement of the Environmental Provisions and/or
recovery of any all costs, damages, expenses, fees, penalties, fines, judgments,
indemnification payments to third parties, and other out-of-pocket costs or
expenses (including, without limitation, court costs, consultants’ fees and
attorneys’ fees, whether incurred in litigation or not and whether before or
after judgment), incurred or advanced by Beneficiary pursuant to the
Environmental Provisions (collectively, the “Environmental Costs”), excluding,
however, any Environmental Costs not permitted to be recovered pursuant to
Section 736 of the CCCP.  Environmental Costs that are not permitted to be
recovered pursuant to Section 736 may be referred to hereinafter as the
“Unsecured Environmental Costs,” and Environmental Costs other than the
Unsecured Environmental Costs may be referred to hereinafter as the “Secured
Environmental Costs.”  Any Unsecured Environmental Costs shall not be secured by
this Deed of Trust.  All Secured Environmental Costs together with interest
thereon at the rate then in effect under the Loans shall be secured by this Deed
of Trust and shall enjoy the same priority as the original principal amount of
the Loans.  Grantor’s obligations hereunder shall survive foreclosure, deed in
lieu of foreclosure, release, reconveyance or any other transfer of the Trust
Estate or this Deed of Trust.  For the purposes of any action brought under this
subparagraph, Grantor hereby waives the defense of laches and any applicable
statute of limitations.

﻿

(g)       Foreclosure Laws.  In the event that any provision in this Deed of
Trust shall be inconsistent with any applicable provision of the law of the
state in which the Land is located governing foreclosure, (herein collectively
called the “Foreclosure Laws”), the provisions of the Foreclosure Laws shall
take precedence over the provisions of this Deed of Trust, but shall not
invalidate or render unenforceable any other provision of this Deed of Trust
that can be construed in a manner consistent with the Foreclosure Laws.  If any
provision of this Deed of Trust shall grant to Trustee and/or Beneficiary any
rights or remedies upon default of Grantor which are more



22

--------------------------------------------------------------------------------

 



limited than the rights that would otherwise be vested in Trustee and/or
Beneficiary under the Foreclosure Laws in the absence of said provision, Trustee
and/or Beneficiary shall be vested with the rights granted in the Foreclosure
Laws to the full extent permitted by law.  Without limiting the generality of
the foregoing, all expenses incurred by Beneficiary to the extent reimbursable
under the Foreclosure Laws, whether incurred before or after any decree or
judgment of foreclosure, and whether or not provided for elsewhere in this Deed
of Trust, shall be added to the indebtedness secured by this Deed of Trust or by
the judgment of foreclosure.

﻿

[SIGNATURE PAGE FOLLOWS]

 

23

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

﻿

﻿

 

 

 

Grantor:

FLEISCHMANN’S VINEGAR COMPANY,

﻿

INC., a Delaware corporation

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Jerry Peters

﻿

 

Name: 

Jerry Peters

﻿

 

Title: 

Executive Vice President &

﻿

 

Assistant Secretary

﻿

ACKNOWLEDGEMENT

﻿

 

 

 

STATE OF  

Nebraska

   )

 

﻿

 

   )

 

COUNTY OF  

Douglas

   )

 

﻿

﻿

On   December 19th  , 2016 before me,   Sara Beller, General Notary   (here
insert name and title of the officer), personally appeared Jerry Peters who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

﻿

﻿

WITNESS my hand and official seal.

﻿

Signature        /s/ Sara Beller                                      (Seal)

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description of the Land

﻿

Real property in the City of Montebello, County of Los Angeles, State of
California, described as

follows:

﻿

THAT PORTION OF LOT 8 IN THE RE-SUBDIVISION OF PORTION OF MONTEBELLO, IN THE
CITY OF MONTEBELLO, IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 3, PAGE 27 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.

﻿

BEGINNING AT A POINT IN THE SOUTHWESTERLY LINE OF SAID LOT 8, DISTANT THEREON
NORTH 54° 00' 00" WEST 125.00 FEET FROM THE MOST SOUTHERLY CORNER OF SAID LOT 8;
THENCE ALONG SAID SOUTHWESTERLY LINE, NORTH 54° 00' 00" WEST 270.00 FEET; THENCE
AT RIGHT ANGLES TO SAID SOUTHWESTERLY LINE OF SAID LOT 8, NORTH 36° 00' 00"
EAST, 264.12 FEET TO THE SOUTHERLY LINE OF THE UNION PACIFIC RAILROAD RIGHT OF
WAY (100.00 FEET WIDE); THENCE ALONG SAID SOUTHERLY RIGHT OF WAY LINE, SOUTH 83°
48' 50" EAST 311.19 FEET, MORE OR LESS, TO ITS POINT OF INTERSECTION WITH THE
WESTERLY LINE OF THE EASTERLY 125.00 FEET OF SAID LOT 8; THENCE SOUTHERLY ALONG
SAID WESTERLY LINE 418.84 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

﻿

EXCEPT THEREFROM ALL RIGHT, TITLE AND INTEREST OF THE EMPIRE CHAIR COMPANY,
PARTNERSHIP, OR THEIR SUCCESSORS IN INTEREST, AS EXCEPTED IN THE DEED FROM THE
EMPIRE CHAIR COMPANY, A PARTNERSHIP TO SPEAS COMPANY, A CORPORATION, RECORDED
SEPTEMBER 18, 1951 IN BOOK 37221 PAGE 415, OFFICIAL RECORDS, WHICH EXCEPTION
RECITES IN PART AS FOLLOWS:

﻿

EXCEPT HOWEVER THE LAND IN PARCEL 1 HEREINABOVE FOR THE CONSTRUCTION, OPERATION
AND USE OF RAILROAD SPUR TRACK AND A SWITCH SOLELY AND EXCLUSIVE BY AND FOR THE
UNION PACIFIC RAILROAD COMPANY AND THE GRANTEE, PROVIDED HOWEVER, THAT NOTHING
HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE THE GRANTOR TO MAKE ANY CHANGE OR
ALTERNATION ON ANY EXISTING BUILDING OR STRUCTURE, AND PROVIDED HOWEVER THAT THE
GRANTOR AND ITS GRANTEE RESERVE THE RIGHT TO USE SUCH SPUR TRACK AND SWITCH
THEREIN UPON AND AFTER THE PAYMENT TO SPEAS COMPANY OR A SUM EQUAL TO ONE-HALF
OF THE PER FOOT COST OF THE SPUR TRACKAGE IN THIS PARCEL 2, PLUS ONE-HALF OF THE
ENTIRE COST OF THE SWITCH 1 CONNECTION WITH THE SPUR TRACKAGE ON PARCELS 1 AND
2.

﻿

APN: 6349-016-002

﻿

﻿

Common Address:     444 West Roosevelt Avenue, Montebello, CA 90640

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------